Ethridge, J.,
delivered the opinion of the court.
The appellant, McElhenny, was indicted, tried, and convicted for manufacturing or distilling intoxicating liquors, and sentenced to six months in the state penitentiary.
The evidence shows that the sheriff and some prohibition officers procured a search warrant to search the premises of the appellant for violation of the laws against the manufacture and sale of intoxicating liquors and proceeded in a car to the premises of the appellant. Just before reaching the residence they came to where the appellant was plowing in a field, and the sheriff got out of the car and went into the field and told the appellant that *213they had a search warrant to search his premises. The prohibition officers proceeded in the car to the house, and the appellant and the sheriff walked to the house from the pla'ce in the field where the appellant was at work. The warrant was' shown to the appellant, and he said to proceed. The prohibition officers began to search the premises and went out behind the barn some little distance and into the woods where there was a spring and there near the spring they found a place where a fire had been built recently, at which place there were three bricks on which a pot could be placed and a fire built around it, and there were coals and indications that a fire had been built since a rain which had occurred two days previously. They also found near this spring and place where the pot was a trough and pipe which could be used for distilling, and a lid and a couple of barrels of mash. They took the lid to the yard of the appellant where a wash pot was situated and tried the lid -or top upon the wash pot and it fitted exactly, the top having a place for the steam or evaporation to pass through the pipe. They searched the yard then and found concealed in a bunch of caimas two gallons of intoxicating liquor, also a jar which had the top screwed on it, and in undertaking to remove the top the jar was broken and its contents spilled on the green grass in the yard. The sheriff applied a match to the liquid, and it burned, and the sheriff testified that it had the appearance of alcohol. The prohibition officers testified that they tasted the liquid and that it was moonshine whisky. "When the officers started in the direction of the spring the appellant, who was with the sheriff, stated he would go to the field and get his horses, and disappeared in the direction from which they came, and presently two boys brought the horses to the barn, but the appellant did not return. However, on the following day the appellant went to Decatur for the purpose of making bond and stated to the sheriff that the reason he left the evening before was because *214it was late and lie was afraid he would not be able to arrange for bond that evening and would have to spend the night in jail, and gave bond to the sheriff for his appearance before the grand jury. The appellant testified on his own behalf and stated he did not make the liquor and knew nothing of its' existence, but on cross-examination stated he had paid a fine in the federal court on a charge made against him there growing out of this search. His wife was introduced as a witness for the defense, and she testified that she knew nothing of the liquor nor of the still appliances until they were found and also that her husband stáyed at home at night. Both the appellant and his wife testified that no one lived on their place except themselves and their children. But the appellant testified that some negroes worked at a sawmill about three-fourths of a mile away and that he had hired some negroes to ditch upon his place, but that none of them lived upon the premises.
The only assignment of error presented for considera-' tion is that the evidence is insufficient to warrant a conviction.
After a mature consideration we are of the opinion that the evidence is sufficient, and the judgment of the lower court will be affirmed.

Affirmed.